DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/17/2022 has been entered.  Claims 1 and 9-15 have been amended.  Claim 8 has been cancelled.  Claims 1-7 and 9-20 are currently pending.   
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 01/17/2022 have been fully considered but they are considered moot.  Independent claims 1 and 13 have been amended to include subject matter and limitations that were not presented in the original claims examined. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (US 2011/0065980) in view of Ziv II (2009/0203959).
Regarding claim 1, Ziv disloses a pessary device 900 (spring incontinence ameliorating embodiment 900, Fig. 9) insertable into a vagina for treating stress urinary incontinence ([0196]) comprising: a first annulus (bottom of skirt 420 including ring 202, see annotated Fig. 9b below)  

    PNG
    media_image1.png
    274
    496
    media_image1.png
    Greyscale

elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090], [0182],[0192],[0198]); a second annulus (top of skirt 420, see annotated Fig. 9b above; and spring 500, [0198]) elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090],[0182],[0192],[0198]); and an elastic bridge 204 (support arms 204 are resilient, [0192]) connected between the first annulus and the second annulus (see annotated Fig. 9b above) wherein the elastic bridge comprises first and second intersecting rods 204 (support arms 204, [0198]) having upper and lower ends of the first and second rods attached to diametrically opposite ends of the first and second annulus, respectively (annotated Fig. 9b above), and wherein the first and second intersecting rods are compressible toward each other (Ziv, [0192], [0198]).
Ziv does not explicitly disclose the elastic bridge is compressible to reduce a dimension of at least one of the first and second connected annulus and wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus.
Ziv II teaches an analogous pessary device 100 (female urinary incontinence device 100, Fig. 1A)  insertable into a vagina ([0100]) with an analogous first annulus (round base 130), an analogous second annulus 130 (top of cone 116) configured to engage the vagina ([0101]) and an analogous elastic bridge 104 (posts 104) connected between the first annulus and the second annulus (Fig. 1A) and compressible to reduce a dimension of at least one of the first and second connected annulus ([0091], [100]; the resilience of posts 104 allow movement of semi-circular section 106  of first annulus 130 [101]) wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first 106 and second annulus ([0091], [100], [101]) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic bridge of the pessary device of Ziv is compressible to reduce a dimension of at least one of the first and second connected annulus, and wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus and as taught by Ziv II, in order to provide an improved pessary device that facilitates proper fit and/or proper comfort level by ensuring proper adjustments to vaginal dimensions, Ziv II[0101]).
Ziv in view of Ziv II discloses the invention as described above and further discloses wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus (Ziv II, ([0091], [100], [101]) when the other of the first and second annulus is compressed (Ziv discloses that both the first and second annulus are compressed, Ziv, [0090],[0182],[0192],[0198]; compressed is defined as flattened laterally, merriamwebster.com; the ring 202 [part of first annulus] can be compressed after insertion, [0113], [0015], [0136], [0192], [0198]; spring 500 which is part of second annulus is collapsed, [0198]; spring controls tension of the skirt and ring thus the ring [first annulus] is collapsed/compressed when the spring [part of second annulus] collapses/is compressed, [0198]) .
Regarding claim 2, Ziv in view of Ziv II discloses the invention as described above and further discloses wherein a diameter of the second annulus is less than the first annulus (see Ziv annotated Fig. 9b above).
Regarding claim 4, Ziv in view Ziv II discloses the invention as described above and further discloses wherein the first and second annulus provide a flexure reducing a diameter of the first and second annulus in at least one direction such that the first annulus and second annulus may be sized to be inserted into the vagina (first and second annulus are part of skirt; skirt has flexure [0192]; when control ring is pulled as seen in Fig. 9c spring 500 [part of second annulus] is collapsed releasing tension on skirt, [0198], thus collapsing the skirt which forms part of first annulus; device is inserted in vagina [0196], thus the first and second annulus are sized to be inserted into vagina).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (US 2011/0065980) in view of Ziv II (2009/0203959) and in further view of Park (US 2017/0360594).
Regarding claim 3, Ziv in view of Ziv II discloses the invention as described above and further discloses wherein the diameter of the first annulus is between 3 cm and 6 cm (Ziv, [0157]).
Ziv in view of Ziv II does not discloses a diameter of the second annulus is between 1 cm and 3 cm.
Park teaches an analogous device (vaginal cup which resembles a cone, [0019]-[0021])  vaginally inserted having an analogous first annulus (top diameter, [0026]) and an analogous second annulus (bottom diameter wherein the diameter of the second annulus is between 1 cm and 3 cm ([0027]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a diameter of the second annulus of the pessary device of Ziv in view of Ziv II is between 1 cm and 3 cm as taught by Park, in order to provide an improved pessary device which is sized for intravaginal insertion (Ziv, [0157]).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (US 2011/0065980) in view of Ziv II (2009/0203959) and in further view of Ulmsten (US 6645137) .
Regarding claim 5, Ziv in view of Ziv II discloses the invention as described above and further discloses wherein the first and second annulus are rings of silicone (bottom of skirt 420 including ring 202 [second annulus] and top skirt [first annulus} is of silicone, Ziv, [0182]) but does not disclose wherein the first and second annulus are rings of silicone rubber.
Ulmsten teaches an analogous pessary device 10 (Fig. 9) having an analogous first annulus 214 (ring 214) and an analogous second annulus 216 (peripheral surface 216)  wherein the first and second annulus are rings of silicone rubber (col. 5, lines 42-50).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the silicon material of the first and second annulus of the pessary of Ziv in view of Ziv II, is a silicon rubber, as taught by Ulmsten, in order to provide an improved pessary that exerts minimal force against the vaginal walls while preserving therapeutic function (Ulmsten, col. 5, lines 42-50).
Regarding claim 6, Ziv in view of Ziv II and in further view of Ulmsten discloses the invention as described above and further discloses wherein the first and second annulus have a cross sectional diameter of between 0.25 cm and 1 cm (width of pessary device including ring ranges from about 2 mm to 5 mm = 0.2 – 0.5 cm; Ulmsten col. 4, lines 7-20).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Ziv (US 2011/0065980) in view of Ziv II (2009/0203959) in view of Shalon (US 2012/0041465).
Regarding claim 7, Ziv in view of Ziv II discloses the invention as described above but does not disclose wherein the first and second annulus provides a flexure reducing a width of the pessary at least 50% under less than 40 Newton force.
Shalon teaches an analogous device 10  (Fig. 8A) for insertion in the body ([0124]) having an analogous first and second annulus (top and bottom portions of front ball 72) wherein the analogous first and second annulus provide a flexure reducing a width of the pessary at least 50% under less than 40 Newton force (front ball 72 [including analogous first and second annulus] is designed to compress to half of its diameter when a lateral force of 1-10 Newtons is applied [0125]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second annulus of the pessary device of Ziv in view of Ziv II, provides a flexure reducing a width of the pessary at least 50% under less than 40 Newton force, as taught by Shalon, in order to provide an improved pessary device that will prevent erosion of interior body surfaces (Shalon [00125]).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (2011/0065980) in view of Ziv II (2009/0203959) and in further view of Bartning (US 7717892).
Regarding claim 9, Ziv in view of Ziv II discloses the invention as described above and further.
Ziv in view of Ziv II does not disclose wherein a length of the first and second intersecting rods is between 4 cm and 9 cm.
Bartning teaches an analogous pessary device 10 (col. 1 lines 5-11; col. 2, lines 15-54) having analogous first and second intersecting rods 4 (anchoring portion 4, Fig. 1, col. 3, lines 6-32) having a length between 4 cm and 9 cm (col. 4, lines 27-40; the anchoring portion may have a length from about 20 to 50 mm [2 to 5 cm], col. 3, lines 6-32).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a length of the first and second intersecting rods of the pessary device of the combination of Ziv and Ziv II is between 4 cm and 9 cm, as taught by Bartning, in order to provide an improved pessary device that is sized to fit comfortably in the vagina (Bartning, col. 3, lines 7-9).
Regarding claim 11, Ziv in view of Ziv II discloses the invention as described above. 
Ziv in view of Ziv II does not disclose wherein the first and second intersecting rods are rigid wires coated within silicone rubber.
Bartning teaches an analogous pessary device 10 (col. 1 lines 5-11; col. 2, lines 15-54) having analogous first and second intersecting rods 4 (anchoring portion 4, Fig. 1, col. 3, lines 6-32; anchoring portion may be shaped as a basket handle 5, col. 2, lines 15-54) and Bartning teaches an assembly including the basket device is made of a nickel-titanium wire form Nitinol (dictionary.com defines rigid as set; the wire is rigid in that it is set as seen in Fig. 1) which was covered by a medical grade silicon rubber (col. 7, lines 19-41).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second intersecting rods of the pessary device of Ziv in view of Ziv II are rigid wires coated with silicone rubber, as taught by Bartning, in order to provide an improved pessary device that provides a retention mechanism that is biocompatible and approved for use in the human body (Bartning, col. 6, lines 24-39).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (2011/0065980) in view of Ziv II (2009/0203959) and in further view of Sinai  (US 2008/0281149).
Regarding claim 10, Ziv in view of Ziv II  discloses the invention as described above.
Ziv in view of Ziv II  does not discloses wherein an intersection of the first and second rods is closer to the second annulus than the first annulus.  
Sinai teaches an analogous pessary device 100 (incontinence device 100, Fig. 1B, [0006]) having an analogous first annulus (first end of cover 120 see annotated Fig. 1B below), 

    PNG
    media_image2.png
    485
    500
    media_image2.png
    Greyscale

an analogous second annulus (second end of cover, see annotated Fig. 1D above), an analogous first and second intersecting rods (arms 112, 114, see annotated Fig. 1B above for intersection) where an intersection of the first and second rods is closer to the second annulus than the first annulus (see annotated Fig. 1B above).
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that an intersection of the rods of the pessary device of Ziv in view of Zhiv II is closer to the second annulus than the first annulus, as taught by Sinai, in order to provide an improved pessary device that provides an effective increase in radius that operates to counteract the motion of the device further into the vagina (Sinai, [0115]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (2011/0065980) in view of Ziv II (2009/0203959) and in further view of Davis (NPL article entitled, “Digital and Mechanical Characterization of Uretal Stent Luminal Reduction in Response to Extrinsic Compression Force” Davis et al).  
Regarding claim 12, Ziv in view of Ziv II discloses the invention as described above.
Ziv in view of Ziv II does not disclose wherein the first and second intersecting rods are compressible at least 50% toward each other under less than 40 Newton force.
Davis teaches an analogous pessary device with an analogous rod (ureteral stent) that is compressible at least 50 % under less than 40 Newton force (Davies Table 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each rod of the first and second intersecting rods compressible towards each other in the pessary device of the combination of Ziv and Ziv II is compressible at least 50% under less than 40 Newton force, as taught by Davis, in order to provide an improved pessary device that maintains urinary flow (a stent’s material components such as the “hardness” are important for maintaining urinary flow in the presence of extrinsic ureteral compression, Davis, Discussion section, second to last paragraph, pages 1152-1153).
Claims 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 2019/0282350) in view of Ziv (US 2011/0065980), and in further view of Ziv II (2009/0203959).

Regarding claim 13, Conti discloses a method of treating stress urinary incontinence in a human patient ([0085]-[0087]), the method comprising the steps of: providing a pessary 100 (vaginal insert device 100, see annotated Fig. 16 below) 


    PNG
    media_image3.png
    493
    439
    media_image3.png
    Greyscale

having a first annulus 146 (rim 146, [0089] annulus is defined as a part, structure or marking resembling a ring, merriam webster.com, see annotated Fig. 16 above with regard to claim 1 where rim 146 resembles a ring) dimensioned to extend across opposing walls of a vagina opposite a second annulus 142b (narrowing portion 142b, [0089]; see annulated Fig. 16 above with regard to claim 1, where narrowing portion 142b resembles a ring) dimensioned to extend across opposing walls of a vagina (Fig. 14A, 14B, [0087]; [0085]), the first and second annulus joined by an elastic bridge (portion of upper section 142 between rim 146 [first annulus] and narrowing portion 142b [second annulus]; see annotated Fig. 16 above and ribs 180a, 180b, 180c, 180d, see [0093]-[0098]) connected between the first annulus and the second annulus (see annotated Fig. 16 above) and compressible to reduce a dimension of at least one of the first and second connected annulus (the user may manually squeeze the upper portion [including the bridge] to make the upper portion more compact; [0085]; [0087]); 
 wherein the elastic bridge comprises first and second intersecting ribs 180a-d (see annotated Fig. 16 below, [0149]-[0150]) having upper and lower ends of the first and second ribs attached to diametrically opposite ends of the first and second annulus, respectively (see annotated Fig. 16 below where upper end of first rib 180a is diametrically opposed to upper end of second rib 180c; the lower ends of the ribs 180a and 180c thought not seen are also diametrically opposed; Fig. 17, Fig. 19), 

    PNG
    media_image4.png
    620
    579
    media_image4.png
    Greyscale


and wherein the first and second intersecting ribs and portion of bridge labeled in annotated Fig. 16 above are compressible toward each other to reduce a dimension of one of the first and second annulus when the other of the first and second annulus is compressed (Conti discloses that a portion of the pessary as labeled in annotated Fig. 16 as bridge is compressed, [0085]; it follows that when that portion is compressed [that portion including interior ribs], the interior ribs are compressed toward each other to reduce a dimension of one of the first and second annulus, [0091], [0093], [0094]; see also Fig. 14 which shows compression of the pessary, [0087]; see also [0170] which provides the vaginal insert devices may be formed of a material which allows the device to collapse, fold or compress when pressed by a patient for insertion into the vagina); compressing at least one of the first annulus, the second annulus and the elastic bridge to reduce a width of the pessary to allow insertion of the pessary into the vagina ([0085]); inserting the pessary such that the first annulus is proximate a cervix and the second annulus is proximate an opening of the vagina posterior to a mid-urethra (Fig. 11); and releasing the at least one of the first annulus, the second annulus and the elastic bridge to allow the first and second annulus to contact the opposing walls of the vagina ([0085]).
Conti does not disclose wherein the elastic bridge comprises first and second intersecting rods having upper and lower ends of the first and second rods attached to diametrically opposite ends of the first and second annulus, respectively, and wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus when the other of the first and second annulus is compressed.
Ziv teaches an analogous  pessary device 900 (spring incontinence ameliorating embodiment 900, Fig. 9) insertable into a vagina for treating stress urinary incontinence comprising: an analogous first annulus (bottom of skirt 420 including ring 202, see annotated Fig. 9b below)  

    PNG
    media_image1.png
    274
    496
    media_image1.png
    Greyscale

elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090], [0182],[0192],[0198]); an analogous second annulus (top of skirt 420, see annotated Fig. 9b above; and spring 500, [0198]) elastically deformable to bend inward and provide an outward radial force configured to engage opposing walls of the vagina ([0090],[0182],[0192],[0198]); and an analogous elastic bridge 204 (support arms 204 are resilient, [0192], [0198]) connected between the first annulus and the second annulus (see annotated Fig. 9b above) wherein the elastic bridge comprises first and second intersecting rods 204 (support arms 204, [0198]) having upper and lower ends of the first and second rods attached to diametrically opposite ends of the first and second annulus, respectively (annotated Fig. 9b above), and wherein the first and second intersecting rods are compressible toward each other (Ziv, [0192]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic bridge of the pessary device of Conti comprises first and second intersecting rods having upper and lower ends of the first and second rods attached to diametrically opposite ends of the first and second annulus, respectively, and wherein the first and second intersecting rods are compressible toward each other, as taught by Ziv, in order to provide an improved pessary device that takes a shape or form that supports the device, applies force and/or pressure to organ walls, and/or prevents or inhibits prolapse of organs (Conti, [0094]).
Conti in view of Ziv discloses the invention as described above.
Conti in view of Ziv does not explicitly disclose the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus.
Ziv II teaches an analogous pessary device 100 (female urinary incontinence device 100, Fig. 1A)  insertable into a vagina ([0100]) with an analogous first annulus (round base 130), an analogous second annulus 130 (top of cone 116) configured to engage the vagina ([0101]) and an analogous elastic bridge 104 (posts 104) connected between the first annulus and the second annulus (Fig. 1A) and compressible to reduce a dimension of at least one of the first and second connected annulus ([0091], [100]; the resilience of posts 104 allow movement of semi-circular section 106  of first annulus 130 [101]) wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first 106 and second annulus ([0091], [100], [101]) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second intersecting rods of the pessary device of Conti in view of Ziv are compressible toward each other to reduce a dimension of one of the first and second annulus of the pessary device of Conti in view of Ziv, as taught by Ziv II, in order to provide an improved pessary device that facilitates proper fit and/or proper comfort level by ensuring proper adjustments to vaginal dimensions, Ziv II[0101]).

Conti in view of Ziv and in further view of Ziv II discloses the invention as described above and further discloses wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus  (Ziv II, [0091], [100], [101] the resilience of posts 104 allow movement of semi-circular section 106  of first annulus 130) but Conti in view of Ziv and in further view of Ziv II as combined does not disclose wherein the first and second intersecting rods are compressible toward each other to reduce a dimension of one of the first and second annulus when the other of the first and second annulus is compressed.
Ziv teaches that that both the first and second annulus are compressed, Ziv, [0090],[0182],[0192],[0198]; the ring 202 [part of first annulus] can be compressed after insertion, [0113], [0015], [0136], [0192], [0198]; compressed is defined as flattened laterally, merriamwebster.com; spring 500 which is part of second annulus is collapsed/compressed, [0198]; spring controls tension of the skirt and ring thus the ring [first annulus] is collapsed/compressed when the spring [part of second annulus] collapses and/or is compressed, [0198]) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second intersecting rods of the pessary device of Conti/Ziv/Ziv II that are compressible toward each other to reduce a dimension of one of the first and second annulus, are compressible toward each other to reduce a dimension of one of the first annulus and the second annulus when the other of the first and second annulus is compressed, as taught by Ziv, in order to provide an improved pessary device that has a mechanism that assists with removal from the vagina (Ziv, [0198]).
	Regarding claim 17, Conti in view of Ziv and in further view of Ziv II discloses the invention as described above and further discloses wherein the second annulus is positioned posterior to the mid-urethra (see annotated Conti 
Fig. 11 below)

    PNG
    media_image5.png
    539
    638
    media_image5.png
    Greyscale
to provide an opposing force when pressure is applied to the mid-urethra (Conti, [0085]; [0087]).
	Regarding claim 19, Conti in view of Ziv and in further view of Ziv II discloses the invention as described above and further discloses wherein a diameter of the second annulus is less than the first annulus (see Conti, annotated Fig. 16).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti  (US 2019/0282350) in view of Ziv (US 2011/0065980), in view of Ziv II (2009/0203959) and in further view of Sinai  (US 2008/0281149).
Regarding claim 14, Conti in view of Ziv and in further view of Ziv II discloses the invention as described above and further discloses wherein the first and second intersecting rods (support arms 204 are rods, see annotated Fig. 9b above with regard to claim 1; [0165] intersect  at a point (arms 204 [rods] intersect at a point 206 [hub 206], [0165])  and further comprising compressing the intersecting rods toward each other to further compress at least one of the first and second annulus (Ziv II, [0091], [0100], [0101].
 Conti in view of Ziv and in further view of Ziv II does not disclose that the pair of intersecting rods intersect at a pivot point.
Sinai teaches an analogous method for treating urinary incontinence ([0167] and an analogous pessary 2000 (in an embodiment of Fig. 20B) with an analogous pair of intersecting rods 2010, 2012 (support arm 2010, anchor arms 2012, Fig. 20B) intersecting at a pivot point 2020 (Fig. 20B, [0167]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the rods intersecting at a point of the pessary of the method of treating stress urinary incontinence of Conti in view of  Ziv and in further in view of Ziv II, intersect at a pivot point, as taught by Sinai, in order to provide an improved method of treating stress urinary incontinence with an improved pessary that assists the annulus with expansion or contraction of the pessary (Sinai, [0015]).
Regarding claim 15, Conti in view of Ziv, in view of Ziv II and in further view of Sinai discloses the invention as described above and further discloses further comprising compressing the one of the first and second annulus to reduce a diameter of the other of the first and second annulus (Ziv discloses that both the first and second annulus are compressed, Ziv, [0090],[0182],[0192],[0198]; the ring 202 [first annulus] can be compressed after insertion, [0113], [0015], [0136], [0198]; spring 500 which is part of second annulus is collapsed, [0198]; spring controls tension of the skirt and ring thus the ring [first annulus] is collapsed/compressed when the spring [part of second annulus] collapses/is compressed, [0198]; thus the second annulus [includes spring 500] is compressed to reduce a diameter of the other annulus [skirt and ring/ first annulus]) .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti (US 2019/0282350) in view of Ziv (2011/0065980), in view of Ziv II (2009/0203959) and in further view of Bartning (US 7717892).
Regarding claim 16, Conti in view of Ziv, and in further view of Ziv II discloses the invention as described above. 
 Conti in view of Ziv and in further view of Ziv II does not disclose wherein a length of the first and second intersecting rods is between 4 cm and 9 cm.
Bartning teaches an analogous method of treating urinary incontinence (col. 1, lines 6-10) and an analogous pessary device 10 (col. 1 lines 5-11; col. 2, lines 15-54) having analogous first and second intersecting rods 4 (anchoring portion 4, Fig. 1, col. 3, lines 6-32) having a length between 4 cm and 9 cm (col. 4, lines 27-40; the anchoring portion may have a length from about 20 to 50 mm [2 to 5 cm], col. 3, lines 6-32).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a length of the first and second intersecting rods of the pessary device of the method of treating stress urinary incontinence of the combination of Conti in view of Ziv and in further view of Ziv II is between 4 cm and 9 cm, as taught by Bartning, in order to provide an improved method of treating stress urinary incontinence with an improved pessary device that is sized to fit comfortably in the vagina (Bartning, col. 3, lines 7-9).
Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Conti ((US 2019/0282350) in view of Ziv (US 2011/0065980), in view of Ziv II (2009/0203959), and in further view of Shalon (US 2012/0041465).
Regarding claim 18, Conti in view of Ziv and in further view of Ziv II discloses the invention as described above but does not disclose wherein the first and second annulus provides a flexure reducing a width of the pessary at least 50% under less than 40 Newton force.
Shalon teaches an analogous device 10  (Fig. 8A) for insertion in the body ([0124]) having an analogous first and second annulus (top and bottom portions of front ball 72) wherein the analogous first and second annulus provide a flexure reducing a width of the pessary at least 50% under less than 40 Newton force (front ball 72 [including analogous first and second annulus] is designed to compress to half of its diameter when a lateral force of 1-10 Newtons is applied [0125]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first and second annulus of the pessary device of the method of treating stress urinary incontinence of Conti in view of Ziv and in further view of Ziv II, provides a flexure reducing a width of the pessary at least 50% under less than 40 Newton force, as taught by Shalon, in order to provide an improved method of treating stress urinary incontinence with an improved pessary device that will prevent erosion of interior body surfaces (Shalon [00125]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0282350), in view of Ziv (US 2011/0065980), in view of Ziv II (2009/0203959), and in further view of Park (US 2017/0360594).
Regarding claim 20, Conti in view of Ziv, and in further view of Ziv II discloses the invention as described above and further discloses wherein the diameter of the first annulus is between 3cm and 6 cm (Dimension A, Conti Table 1, Device 1 has a diameter of 2.05 inches =5.2 cm) but does not disclose wherein the diameter of the second annulus is between 1 cm and 3 cm.
Park teaches an analogous method for treating urinary incontinence and an analogous device (vaginal cup which resembles a cone, [0019]-[0021])  insertable in a vagina having an analogous first annulus (top diameter, [0026]) and an analogous second annulus (bottom diameter  wherein the diameter of the second annulus is between 1 cm and 3 cm ([0027]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a diameter of the second annulus of the pessary device of Conti in view of Park and in further view of Ziv II is between 1 cm and 3 cm as taught by Park, in order to provide an improved pessary device which is sized for intravaginal insertion (Ziv, [0157]).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./             Examiner, Art Unit 3786     

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786